DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7 October 2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed 3 June 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, no copy of the listed Indian Examination Report was provided. Accordingly, this reference has not been considered.


Response to Amendment
In the Applicant’s reply of 7 October 2020, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Specification
The disclosure is objected to because of the following informalities:
On page 3 of the specification, in line 9, “preudo-3D” should be replaced with “pseudo-3D”.
Appropriate correction is required.

Claim Objections
Claims 21, 26, and 28-38 are objected to because of the following informalities:
Claim 21 refers to “at least one of the first or second substrate films” in lines 4 and 5. The “or” should be replaced with “and”. This issue also affects other portions of claim 21 (“at least one of the first or second electrically conductive elements”; “a respective one of the first or second substrate films”) as well as at least claims 26 and 28-38.
Claim 28 recites “a first antenna element includes a patch antenna element” and “a second antenna element includes a patch antenna element”. Each “includes” should be replaced with “including”. This same issue also affects claim 29.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23, 25, 26, and 28-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 refers to “a responsive field”. It is unclear what is meant by this terminology. For purposes of examination, and given the disclosure in lines 13-22 on page 2 of the specification, claim 21 will be interpreted as reciting “an electromagnetic, electric, or magnetic field” rather than “a responsive field”.
Claim 21 recites that at least one of the first and second substrate films has a three-dimensional shape “with local curvatures”. It is unclear what makes a curvature a local curvature. For purposes of examination, claim 21 will be interpreted as reciting “curvatures” rather than “local curvatures”.
This same issue also applies to claims 30-32, 37, and 38. Claims 37 and 38 are rejected based on their dependency from claim 30.
Claims 22, 23, 25, 26, 31, and 32 are rejected based on their dependency from claim 21.
Claim 26 recites the limitation “the first or the second electrically conductive members”. There is insufficient antecedent basis for this limitation in the claim. Claim 26 depends from claim 21, which introduces “a first electrically conductive element” and “a second electrically conductive element”. For purposes of examination, claim 26 will be interpreted as reciting “the first or the second electrically conductive elements” rather than “the first or the second electrically conductive members”.
Claim 28 recites that at least one of the first and second substrate films has “a pseudo-three-dimensional shape”. It is unclear what is meant by “pseudo-three-dimensional”. This terminology is discussed in lines 7-11 on page 3 of the specification. However, it is also not clear what is meant by the description in the specification of an object exhibiting a 3D shape with respect to one direction only. Furthermore, the specification provides the same explanation for both 2.5D and pseudo-3D shapes, but the claims use both terms (see claims 33-36, for example), which suggests that the terms have distinct meanings. For purposes of examination, claim 28 will be interpreted as reciting “a three-dimensional shape” rather than “a pseudo-three-dimensional shape”. Claims 33 and 34 are rejected based on their dependency from claim 28.
This same issue also applies to claims 33 and 34.
Claim 29 recites that at least one of the first and second substrate films has “a two-and-a-half dimensional shape”. It is unclear what is meant by “two-and-a-half dimensional”. See the discussion above regarding “pseudo-three-dimensional”. For purposes of examination, claim 29 will be interpreted as reciting “a three-dimensional shape” rather than “a two-and-a-half dimensional shape”. Claims 35 and 36
This same issue also applies to claims 35 and 36.
Claim 38 recites that at least one of the first and second substrate films is cold-formed into “the complex three-dimensional shape”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the term “complex” is a relative term that renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is not clear at what point a 3D shape becomes a complex 3D shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 26, 28, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0094800 (“Keranen”), cited in an IDS, in view of U.S. Patent Application Publication No. 2012/0098115 (“Watanabe”) and U.S. Patent Application Publication No. 2017/0179581 (“Puuri”).
Regarding claim 21, Keranen discloses an electronic assembly (the multilayer structure 100; see Figure 1 and paragraphs 1 and 53) for emitting a responsive field (see the corresponding rejection under 35 U.S.C. 112; see also paragraphs 1-3, 8, 53, and 68, which indicate that the multilayer structure 100 can be a detector, sensor, or antenna and that it can include a capacitor, inductor, transceiver, transmitter, or receiver), the electronic assembly comprising:
a first electrically conductive element (selected from among the components/electronics 106 and traces/electronics 108 on the substrate film 102; see Figure 1 and paragraphs 53-55, 67, and 68) arranged on a first substrate film (the substrate film 102; see Id.);
a second electrically conductive element (selected from among the electronics 112 on the second film 110; see Id.) arranged on a second substrate film (the second film 110; see Id.), at least one of the first or second substrate films having a three-dimensional shape (this is a necessary result of thermoforming a flat sheet, such as film 102 or 110, such that it is “shaped to better fit the target environment/device or target use”, as discussed in paragraph 79), at least one of the first or second electrically conductive elements secured to a respective one of the first or second substrate films at a location chosen to avoid locations along the respective one of the first or second substrate films subjected to the greatest stress during forming of the respective one of the first or second substrate films (since the electronics 106, 108 are provided at different locations on the substrate film 102, it is expected that at least one of these 
a molding material layer molded at least between the first and the second electrically conductive elements (the molded plastic layer 104; see paragraphs 54, 80, and 81 and Figures 1 and 4).
Keranen does not disclose that thermoforming results in a shape with curvatures (note the corresponding rejection under 35 U.S.C. 112, where “local curvatures” is interpreted as “curvatures”). However, such shapes are well known in the context of electronic assemblies. See Figures 4A-D and paragraphs 49 and 50 of Watanabe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed thermoforming in Keranen such that a shape with curvatures was provided if such shape would better fit the target environment/device or target use (see paragraph 79 of Keranen) and since Watanabe indicates that such shapes are suitable in electronic assemblies (see Figures 4A-D of Watanabe). Further, see MPEP 2144.04(IV)(B), which discusses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
In addition, with respect to the limitation that at least one of the first and second electrically conductive elements is secured at a location chosen to avoid locations 
While Keranen discloses that the electronic components can be any of a number of different items, including transmitters, receivers, transceivers, capacitors, and inductors (see paragraphs 67-70), and that different types of devices can be produced, including detectors, sensors, and antennae (see paragraphs 1-3), Keranen does not explicitly disclose that the first and second electrically conductive elements are electromagnetically coupled to each other.
Puuri discloses a coupled antenna apparatus including an outer element 102, a middle radiator element 104, and an inside feed element 106 that are capacitively coupled to one another. The outer element 102 is configured to act as the primary radiator element. See paragraph 54 and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the electronic assembly of Keranen as a coupled antenna apparatus, as taught by Puuri, since Keranen discloses 

Regarding claim 22, modified Keranen discloses wherein the first and second electrically conductive elements include conductive patch elements of an antenna (see paragraph 74 of Puuri, which indicates that patch antennas can be used; see also paragraphs 64 and 65) that are capacitively coupled to each other (see paragraph 54 of Puuri).

Regarding claim 25, modified Keranen discloses wherein the molding material layer is at least between the first and the second substrate films (see Figure 1 of Keranen).

Regarding claim 26, modified Keranen discloses wherein at least one of the first or the second electrically conductive members has a three-dimensional shape (see Figure 1 and paragraphs 67-70 of Keranen; see also Figures 2A-C and paragraphs 66 and 67 of Puuri; every physical object has a three-dimensional shape).

claim 28, please see the rejections of claims 21 and 22. Please also see the corresponding rejection under 35 U.S.C. 112 regarding the term “pseudo-three-dimensional”.

Regarding claims 31-34, “[t]he patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983). See also MPEP 2113.
In the present case, Keranen discloses that the substrate films can be thermoformed into a three-dimensional shape (see paragraph 79), and Watanabe discloses forming a sheet such that it has curvatures (see Figures 4A-D). Therefore, the prior art teaches the same product as claimed, and claims 31-34 are unpatentable.

Claims 23, 30, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Keranen in view of Watanabe and U.S. Patent Application Publication No. 2017/0301460 (“Ishida”).
claim 23, please see the rejection of claim 21 except for the discussion of Puuri, which was relied upon for the limitation that the first and second electrically conductive elements are electromagnetically coupled to each other.
Although Keranen discloses that the electronics 106, 112 may include inductors (see paragraph 68), Keranen does not explicitly disclose that the first and second electrically conductive elements include planar coils of a coupled inductor that are inductively coupled to each other.
Ishida discloses an electronic component (see Figures 2 and 3 and paragraph 15) including inductor conductive layers 30a and 34a (see Figures 2 and 3 and paragraphs 26, 27, 39, and 40) that are coupled to one another (see paragraph 40) and that are in the form of planar coils (see Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the electronic assembly of Keranen as a coupled inductor apparatus, as taught by Ishida, since Keranen discloses that the electronic components can be any of a number of different items, including, for example, inductors (see paragraphs 67-70), and that different types of devices can be produced, including detectors, sensors, and antennae (see paragraphs 1-3). When doing so, an electromagnetic coupling (specifically, an inductive coupling) would be established between the inductor conductive layers 30a, 34a of the coupled inductor apparatus, as claimed. See paragraph 40 of Ishida.

Regarding claim 30, please see the rejections of claims 21 and 23.

claims 37 and 38, please see the rejection of claims 31-34.

Claims 29, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Keranen in view of Watanabe and U.S. Patent Application Publication No. 2016/0363555 (“Kang”).
Regarding claim 29, please see the rejection of claim 21 except for the discussion of Puuri, which was relied upon for the limitation that the first and second electrically conductive elements are electromagnetically coupled to each other.
Although Keranen discloses that the electronics 106, 112 may include capacitors (see paragraph 68) and that the device can be a detector or sensor (see paragraphs 1-3), Keranen does not explicitly disclose a capacitive sensing device comprising first and second sensing elements capacitively coupled to each other, each sensing element including a conductive patch element.
Kang discloses flexible sensor patches comprising first and second conductive electrodes. See Figures 2A and 2B and paragraphs 29 and 30, where conductive electrodes 212 and 214 are used, as well as Figure 4 and paragraphs 53 and 54, where conductive electrodes 412 and 414 are used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the electronic assembly of Keranen as a capacitive sensing apparatus, as taught by Kang, since Keranen discloses that the electronic components can be any of a number of different items, including, for example, capacitors (see paragraphs 67-70), and that different types of devices can be produced, including detectors, sensors, and antennae (see paragraphs 

Regarding claims 35 and 36, please see the rejection of claims 31-34. Please also see the corresponding rejections under 35 U.S.C. 112 based on the term “two-and-a-half dimensional shape”.

Response to Arguments
The Applicant’s arguments filed 7 October 2020 with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive in part based on the amendments to the claims. Therefore, the rejections have been modified. See above. Specifically, the new claim limitations are addressed using Keranen and Watanabe.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                 

/MARC C HOWELL/Primary Examiner, Art Unit 1774